Citation Nr: 0705743	
Decision Date: 02/28/07    Archive Date: 03/05/07

DOCKET NO.  95-18 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in No. Little Rock, Arkansas


THE ISSUES

1.  Entitlement to a compensable rating for right foot 
callosities.

2.  Entitlement to an increased rating for chronic eczema of 
the hands and feet, now rated 30 percent disabling.

3.  Entitlement to an increased rating for major depressive 
disorder, now rated 30 percent disabling.

4.  Entitlement to a total disability rating based on 
individual unemployability due to service connected 
disabilities (TDIU rating).


WITNESSES AT HEARINGS ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel



INTRODUCTION

The veteran served on active duty from June 1954 to October 
1957.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a June 1999 RO decision that denied a TDIU 
rating.  The veteran testified before the Board on this issue 
in February 2001.  In September 2003, the Board denied the 
TDIU rating claim.  In July 2004, the United States Court of 
Appeals for Veterans Claims remanded the TDIU rating claim to 
the Board.

The appeal also arises from a November 2002 RO decision that 
awarded service connection and a 30 percent rating for major 
depressive disorder (associated with chronic eczema of the 
hands and feet) and from an April 2003 RO decision that 
denied the claims for increased ratings for right foot 
callosities, for eczema of the right foot, and for 
depression.  The veteran testified before the Board in June 
2004, and subsequently in March 2005, the Board remanded all 
four issues.  

The Board addresses the TDIU rating claim in the REMAND part 
of this decision and REMANDS that issue to the RO via the 
Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  Calluses of the right foot are manifested in a very small 
area, without limitation of function or motion of any 
affected joint, tenderness, or any other impairment.

2.  Chronic eczema of the hands and feet is manifested by 
plaques on the feet that require no more than topical 
steroidal therapy and results in exacerbations lasting up to 
three weeks about three or four times per year.

3.  Major depressive disorder is manifested by moderate 
impairment with depression and sleep, memory, and judgment 
impairment, but other behavioral symptoms are associated with 
a non-service-connected cognitive disorder.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for callosities of 
the right foot are not met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.118, Diagnostic Codes (DCs) 7800-06, 7819 
(2002 & 2006).

2.  The criteria for an increased rating for chronic eczema 
of the hands and feet are not met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.118, Diagnostic Codes (DCs) 7800-06 
(2002 & 2006).

3.  The criteria for a 50 percent rating for major depressive 
disorder are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.130, Diagnostic Code (DC) 9434 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004).  

In this case, the RO sent correspondence in March 2003, 
November 2003, January 2004, March 2005, and November 2005.  
These documents discussed specific evidence, the particular 
legal requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the veteran with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the veteran's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the veteran is harmless because of the thorough 
and informative notices provided throughout the adjudication 
and because the veteran had a meaningful opportunity to 
participate effectively in the processing of the claims with 
an adjudication of that claim by the RO subsequent to receipt 
of the required notice.  There has been no prejudice to the 
veteran, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA 
satisfied its duty to notify the veteran prior to the last 
adjudication at the RO level (a February 2005 supplemental 
statement of the case).  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the veteran of any 
evidence that could not be obtained.  The veteran has not 
referred to any additional, unobtained, relevant evidence.  
Thus, VA has satisfied both the notice and duty to assist 
provisions of the law.

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which is based as far as practical on average 
impairment in earning capacity.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2006).  Separate diagnostic codes identify the 
various disabilities.  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (2006).  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2006).  Also, when making determinations as to 
the appropriate rating to be assigned, VA must take into 
account the veteran's entire medical history and 
circumstances.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 
Vet. App. 589, 592 (1995).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Right foot callosities

A noncompensable (0 percent) rating is now in effect for 
callosity of the right foot.

The schedular criteria governing the evaluation of skin 
disabilities changed during the pendency of this appeal.  See 
67 Fed. Reg. 49,590 (July 31, 2002) (effective Aug. 30, 2002) 
(codified at 38 C.F.R. § 4.118 (2006)).  Thus, the Board must 
consider both the old and the new criteria.  Where a law or 
regulation changes during the pendency of a claim for an 
increased rating, the Board should first determine whether 
the revised version is more favorable to the veteran.  
However, if the revised version of the regulation is more 
favorable, the retroactive reach of that regulation under 
38 U.S.C.A. § 5110(g) (West 2002) is no earlier than the 
effective date of that change.  See VAOPGCPREC 3-2000 (2000) 
(Apr. 10, 2000), 65 Fed. Reg. 33,421 (May 23, 2000); DeSousa 
v. Gober, 10 Vet. App. 461, 467 (1997).

Callus formation is treated as a benign skin growth/neoplasm.  
38 C.F.R. § 4.118, DC 7819 (2002 & 2006).  

Under the "old" criteria, such a disorder is rated as 
eczema under DC 7806.  Under the old criteria for eczema, a 
10 percent rating is assigned with exfoliation, exudation, or 
itching, if involving an exposed surface or extensive area.  
A 30 percent rating requires constant exudation or itching, 
with extensive lesions or marked disfigurement.  38 C.F.R. 
§ 4.118, DC 7806 (2002).   

Under the revised criteria of DC 7819, benign skin growths 
are rated as either disfigurement of the head, face, or neck 
(DC 7800), scars (DC's 7801, 7802, 7803, or 7805), or 
impairment of function.  

A 10 percent rating is warranted for scars other than head, 
face, or neck that are superficial and that do not cause 
limited motion when involving an area or areas measuring at 
least 144 square inches (929 sq. cm.).  38 C.F.R. § 4.118, DC 
7802 (2005).  A superficial scar is defined as one not 
associated with underlying soft tissue damage.  38 C.F.R. § 
4.118, DC 7802, Note 2 (2006). 

A 10 percent rating is also warranted for an unstable 
superficial scar.  An unstable scar is one where, for any 
reason, there is frequent loss of covering of the skin over 
the scar.  38 C.F.R. § 4.118, DC 7803 (2006).

A 10 percent rating is also warranted for a superficial scar 
painful on examination. 38 C.F.R. § 4.118, DC 7804 (2006). 

Other scars are rated according to limitation of function of 
the affected part.  38 C.F.R. § 4.118, DC 7805 (2006).

On VA examination in April 2003, he did not complain about 
right foot calluses.  

On VA examination in April 2005, the veteran stated that he 
had noticed some callus formation over the lateral aspect of 
the right foot underlying the metatarsophalangeal joint of 
the short toe of the right foot.  However, he denied any 
pain, swelling, redness, swelling, pruritus, or any other 
symptoms attributable to the right foot callus.  Objectively, 
both feet appeared normal.  There was a 5 millimeter by 5 
millimeter hyperkeratosis over the small toe of the right 
foot along the lateral aspect of the interphalangeal joint 
that was non-tender to palpation and without redness, 
scaling, or eczematous changes.  There also was a 5 
millimeter by 5 millimeter slight hyperkeratosis over the 
plantar aspect of the right foot underlying the 
metatarsophalangeal joint of the short that was non-tender to 
palpation and without redness or eczematous changes.  The 
veteran could extend the metatarsophalangeal joint of the 
short of each foot to 0 degrees, and he could flex the 
metatarsophalangeal joint of each toe without restricted 
range of motion.  His feet were non-tender to palpation, and 
there were no other gross abnormalities.  In terms of his 
ankles, he could dorsiflex each ankle 10 degrees, and he 
could plantar flex each ankle 30 degrees.  He could evert 
each ankle 5 degrees and invert each ankle 20 degrees.  There 
was no weakness or fatigability, repetition against 
resistance.  X-rays showed normally maintained arches and 
minimal bilateral calcaneal spurring, but no other bone or 
joint abnormalities.  The examiner noted that the veteran 
walked with a slow, but normal gait, but did not attribute 
this gait to right foot calluses.  The diagnosis was callus 
over the right lateral short toe and the distal plantar foot.  
The examiner concluded that the right foot calluses were 
asymptomatic and did not preclude the veteran from obtaining 
gainful employment.  The examiner opined that the calluses 
suggested a local skin response to increased pressure over 
the callus areas, possibly due to poorly fitting shoes or a 
weight shift load after his stroke.  The examiner also 
specified that the calluses were in no way related to the 
veteran's eczema, which was a different process.

There are almost no treatment records relating to the right 
foot callosities.  Even the veteran's (and his wife's) 
testimony have not referred to disability arising from the 
callosities (in contrast to the hand and foot rashes and 
depressive symptoms).  Thus, the evidence is essentially 
limited to the VA examinations.

The examination evidence shows no relevant complaint in 2003.  
Moreover, despite the presence of calluses on the 2005 VA 
examination, the veteran denied any symptoms due to those 
calluses.  There were no objectively observed symptoms, such 
as pain, swelling, or redness.  Indeed, the calluses were 
very small (5 millimeters by 5 millimeters), and there was no 
limitation of any motion of any affected joint.  While the 
veteran did walk slowly, the 2005 examiner specifically did 
not attribute the slow walking to the right foot calluses.  
Thus, the Board can discern no basis for a compensable rating 
under any of the diagnostic criteria described above, under 
either the old or the new criteria.

In sum, the weight of the evidence demonstrates that the 
service-connected right foot callosities do not warrant a 
compensable rating.  As the preponderance of the evidence is 
against the claim, the "benefit-of-the-doubt" rule does not 
apply, and the Board will deny this claim.  See 38 U.S.C.A. 
§ 5107(b) (West 2002).

Chronic eczema of the hands and feet

A 30 percent rating is now in effect for chronic eczema of 
the hands and feet.

The schedular criteria governing the evaluation of skin 
disabilities changed during the pendency of this appeal.  See 
67 Fed. Reg. 49,590 (July 31, 2002) (effective Aug. 30, 2002) 
(codified at 38 C.F.R. § 4.118 (2006)).  Thus, the Board must 
consider both the old and the new criteria.  Where a law or 
regulation changes during the pendency of a claim for an 
increased rating, the Board should first determine whether 
the revised version is more favorable to the veteran.  
However, if the revised version of the regulation is more 
favorable, the retroactive reach of that regulation under 
38 U.S.C.A. § 5110(g) (West 2002) is no earlier than the 
effective date of that change.  See VAOPGCPREC 3-2000 (2000) 
(Apr. 10, 2000), 65 Fed. Reg. 33,421 (May 23, 2000); DeSousa 
v. Gober, 10 Vet. App. 461, 467 (1997).

Under the old version, a 30 percent rating is warranted for 
eczema with exudation or itching that is constant, extensive 
lesions, or marked disfigurement.  A 50 percent rating is 
warranted for ulceration or extensive exfoliation or 
crusting, and systemic or nervous manifestations, or 
exceptionally repugnant.  38 C.F.R. § 4.118, DC 7806 (2002).

Under the new version, a 30 percent rating is warranted for 
dermatitis or eczema involving 20 to 40 percent of the entire 
body or 20 to 40 percent of exposed areas affected, or 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs for a total of 6 weeks or more, but 
not constantly, in the past year.  A 60 percent rating is 
warranted for dermatitis or eczema involving more than 
40 percent of the entire body or more than 40 percent of 
exposed areas affected, or constant or near-constant systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs required during the past 12-month period.  38 C.F.R. 
38 C.F.R. § 4.118, DC 7806 (2006).

The veteran and his wife have testified before the Board that 
his feet would develop a crusty, runny area that would itch.  
He has related the eczema to changes in his emotional 
condition and has stated that he uses creams for the skin 
condition.  

The veteran reported in April 2000 that he had had swelling 
in his right leg for two weeks.  He had dermatitis with 
discoloration of the right foot and ankle.

VA records reflect that the veteran has used various creams 
for his feet and ankles, including corticosteroids 
essentially continuously on an "as needed" basis since at 
least the 1990s and more frequently in the recent past.  

A September 2002 VA examination identified only 
dyspigmentation changes of the dorsal ankles, which were not 
consistent with current eczema but which might be consistent 
with post-inflammatory hyperpigmentation from prior eczema or 
some neurologic problems of his dorsal ankles.  

In May 2002, a VA nurse and the chief of a VA mental health 
clinic wrote that the veteran's skin and psychiatric problems 
were inter-related and that his skin disorder was more 
accurately diagnosed as neurodermatitis.  

On VA examination in April 2003, he had very dry skin of his 
dorsal hands and the dorsal aspect of his feet, with some 
hyperpigmentation and minimal lichenification.  The 
impression was asteotic eczema, which was notable from very 
dry skin.  The examiner commented that it was also possible 
that the veteran was having some type of psychosomatic 
disorder when his skin worsened along with his mental health.  
Less than five percent of his total body surface area was 
involved.  

In July 2003, the veteran reported that the eczema on his 
right foot would usually flare up when he was angry or 
depressed.  On VA treatment for a flare-up in August 2003, 
the veteran had a circular, scaly, slightly crusted plaque on 
the lateral surfaces of his right ankle.  The diagnosis was 
lichen simplex chronicus.  He was counseled about using 
Triamcinolone (a topical corticosteroid) twice daily.  

VA records through 2005 continue to reflect a prescription 
for use of Triamcinolone twice daily.

On VA examination in May 2005, the veteran reported that his 
skin rash on the dorsal aspect of his hand and feet had come 
and gone very frequently until about 1990 or later when he 
started anti-depression and anti-anxiety medication.  Since 
then, only the very itchy rash on his feet had recurred about 
three to four times per year.  Prescribed topical steroid 
ointments had not been helpful.  Only stabilization of mood 
would help.  Objectively, there was no rash on his hands, but 
both of his feet had lichenified hyperpigmented plaques in 
the dorsal aspect of his feet to the ankles.  There was 
hypopigmentation with angular jagged borders indicative of 
the probable scarring or just part of the lichenification 
process.  The assessment was lichen simplex chronicus 
possibly secondary to eczema and most likely secondary to 
neurotic excoriation, with an onset of the skin condition in 
1957.  The course of the condition was chronic, with 
improvement on anti-anxiety and anti-depression medication in 
the 1990s but flaring three to four times per year on his 
feet.  Exacerbations reportedly lasted 10 days to three 
weeks.  The total body surface area that was affected was 
three percent.  Acne and chloracne were not involved.  There 
was no scarring.  The symptoms included itching and burning, 
but the examiner did not think that it caused mainly pain.  
Moreover, he did not think that it caused any functional 
disability of the veteran's feet.  Since it was only a 
chronic itching disorder, the examiner felt that there should 
be no underlying changes in the muscle tendons or ligaments 
that would cause functional impairment.  The only symptoms 
due to the lichen simplex chronicus were itching and burning 
and maybe some slight epidermal pain most likely secondary to 
a psychiatric condition.  

This evidence demonstrates that the veteran has experienced 
occasional flare-ups of his service-connected skin 
disability, almost exclusively on his feet, not his hands, in 
the last few years.  These exacerbations have reportedly 
lasted between 10 days and three weeks, and there appears to 
be some relationship between the skin disorder and the 
veteran's mood or nervous condition.  The total surface area 
involved is only about three percent, and the most recent 
examination found no functional impairment other than itching 
and burning associated with lichenified hyperpigmented 
plaques in the dorsal aspect of his feet to the ankles and 
hypopigmentation with angular jagged borders indicative of 
the probable scarring or just part of the lichenification 
process.  

This evidence does not show ulceration or extensive 
exfoliation or crusting and systemic or nervous 
manifestations or an exceptionally repugnant condition so as 
to warrant the next higher rating under the old version of 
DC 7806.

But there is one more critical factor: the use of 
corticosteroid ointments to control the skin disorder.  Based 
on the frequency of the exacerbations (lasting almost two 
weeks to about three weeks), the veteran's steroid therapy 
lasts more than six weeks.  In addition, this steroidal 
therapy lasts beyond those exacerbations.  Some treatment 
records note use of the topical ointments (such as Cyclocort) 
on "as needed" basis, and more recent records reflect use 
twice daily.  However, the particular steroidal therapy 
involved is only topical, not systemic.  On consideration of 
this evidence, the Board concludes that the veteran's chronic 
skin disability of the feet (and the hands) does not warrant 
an increase from the current 30 percent rating under the 
revised criteria of DC 7806.

The Board must also consider if the veteran's disability 
warrants an even higher rating under all potentially 
applicable criteria.

The Board notes that under both the old and the new versions, 
other scars are to be rated on the basis of limitation of 
function of the affected part.  38 C.F.R. § 4.118, DC 7805 
(2002 and 2006).  However, the evidence (particularly the 
2005 VA examination) did not attribute any functional 
disability to any affected part, such as the feet, because of 
the veteran's skin disability.  

The Board has considered whether to apply other diagnostic 
criteria under the old regulations, but no such other 
criteria are potentially applicable.  Indeed, most of these 
ratings provide no more than a 10 percent rating, and the 
veteran is already rated at 30 percent for this skin 
disability.  See 38 C.F.R. § 4.118, DCs 7800 (disfigurement 
of the head, face, or neck), 7801 or 7802 (second or third 
degree burn scars), 7803 (poorly nourished, repeatedly 
ulcerating superficial scars), or 7804 (superficial scars 
that are painful and tender on examination) (2002).  

Furthermore, the Board has considered whether to apply other 
diagnostic criteria under the revised regulations, but no 
such other criteria are potentially applicable either.  
Indeed, as noted above, some of these diagnostic codes 
provide for a maximum rating of 10 percent, which is less 
than the 30 percent rating already in effect for this skin 
disability.  See 38 C.F.R. § 4.118, DCs 7800 (disfigurement 
of the head, face, or neck), 7801 (scars other than the head, 
face, or neck that are deep or cause limited motion), 7802 
(scars other than the head, face, or neck that are 
superficial and do not cause limited motion, but that involve 
areas measuring at least 144 square inches), 7803 
(superficial, unstable scars), or 7804 (superficial scars 
that are painful on examination) (2006).  

Thus, the weight of the evidence demonstrates that the 
veteran's chronic eczema of the hands and feet does not 
warrant an increase in the current 30 percent rating.  As the 
preponderance of the evidence is against the claim, the 
"benefit-of-the-doubt" rule does not apply, and the Board 
will deny the claim.  See 38 U.S.C.A. § 5107(b). 

Major depressive disorder

The veteran's major depressive disorder is now rated 30 
percent disabling.  

A 30 percent rating for a mental disorder (including major 
depressive disorder) is warranted when there is occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent rating is warranted when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent rating requires occupational and social 
impairment with deficiencies in most areas, such as work, 
school family relations, judgment, thinking, or mood, due to 
such symptoms as suicidal ideation; obsessional rituals which 
interfere with routine activities; intermittently illogical, 
obscure, or irrelevant speech; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); inability to 
establish and maintain effective relationships.  38 C.F.R. § 
4.130, Diagnostic Code (DC) 9434 (2006).  These psychiatric 
symptoms are not exclusive; they are examples of typical 
symptoms for the listed percentage ratings.  See Mauerhan v. 
Principi, 16 Vet. App. 436 (2002).

The Global Assessment of Functioning (GAF) scale is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 
(4th ed. 1994) (DSM-IV); see Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995).  A 55-60 rating on the GAF scale indicates 
"moderate difficulty in social, occupational, or school 
functioning."  Ibid. (quoting DSM-IV).

The veteran and his wife have testified before the Board that 
he does not bathe more than once or twice a month because he 
stays at home all day and does not think he requires more 
frequent bathing, that he is forgetful, and that he wanders 
off sometimes.  He has also testified that he has sleep 
problems and anxiety attacks.    

Non-VA records from October and November 1991 include 
descriptions of the residuals from recent strokes.  Those 
residuals included cognitive changes.  Additionally, he 
showed agitation and depression.

A non-VA surgeon wrote in December 1991 about the veteran's 
recent stroke, and he noted that the veteran also had memory 
problems and an abnormal affect, mostly depression with 
evidence of aggression sometimes.  

After the strokes, another non-VA doctor wrote in January 
1992 that the veteran's wife stated that the veteran had been 
depressed due to his health and confinement.  That doctor 
also wrote in March 1992 that the veteran had had multiple 
strokes with resultant right hemiparesis and loss of vision 
on the left and loss of coordination, as well as depression 
with confinement.

Records from 1996 through 2001 show treatment for organic 
brain syndrome, organic personality, organic affective 
disorder, anxiety, and depression.

A November 1998 note stated that organic affective disorder 
was due to a stroke and other vascular problems.  The veteran 
denied depression or mood swings.  

A non-VA psychologist wrote in March 1999 that the veteran 
had mild to moderate recurrent depression with a GAF scale 
score of 40.  Behaviorally, he had noticeable memory deficits 
and slow mental processing.  

The veteran had considerable anhedonia on a July 1999 VA 
examination.  He reported sleep problems, but denied 
depression symptoms.  He stated that he had not worked since 
a stroke.  He occasionally talked to a friend.  Eye contact 
was limited, and he seemed anxious.  Speech was within normal 
limits.  Thought processes and associations were logical and 
tight, without loosening or confusion.  He had no gross 
memory impairment, and he was oriented in all spheres.  He 
did not have hallucinations or delusions.  Insight was 
somewhat limited, but judgment was adequate.  Diagnosis was 
dysthymic disorder with a GAF scale score of 53.  The 
examiner felt that the depressive disorder and skin disorder 
were linked.  

In 2000, the veteran was having sleep problems.  He denied 
any other significant depressive symptoms.  Some records from 
2000 indicate that he was in fact doing "very well" on 
medications.    

VA medical records from 2002 to early 2006 reflect ongoing 
treatment for major depressive disorder with anxiety 
features, with complaints of low energy and being slow.  
Generally, mental status examinations showed adequate 
grooming, good eye contact, calm affect, rational and goal-
directed thought process without looseness of association, 
and no suicidal or homicidal thoughts, paranoia, or 
hallucinations.  GAF scale scores were generally 51.  Some of 
these progress notes indicated that he was very depressed and 
that he had not taken a bath for a very long time.  In late 
2002, the veteran reported that he was doing well with a 
change in medication to Prozac, but subsequent records 
reflect that the Prozac was increased several times.    

On VA examination in September 2002, the veteran reported 
considerable anhedonia.  Although he was cooperative, he 
appeared confused.  Speech was slow.  The predominant mood 
was one of depression, with appropriate affect.  Thought 
processes and associations were logical and tight, without 
loosening or confusion.  There was no gross memory 
impairment, and he was generally oriented in all spheres.  
However, he was slow on cognitive testing.  Insight was 
somewhat limited, and judgment was somewhat impaired.  The 
diagnosis was adjustment disorder with depressed mood, and 
the GAF scale score was 45.  The examining psychologist 
believed that the depression was related to numerous physical 
problems stemming from a prior stroke.  

On VA mental disorders examination in March 2003, the veteran 
denied being depressed.  Indeed, he stated that he was happy, 
and he denied anhedonia.  He was casually groomed and a 
limited historian.  He was generally cooperative, but he was 
somewhat irritable.  Speech was within normal limits, his 
mood was euthymic, and affect was appropriate to content.  
Thought processes and associations were logical and tight, 
without loosening or confusion.  There was some memory 
impairment.  There were no hallucinations or delusions.  He 
was generally oriented to person and place, but not to time.  
His insight was limited, and judgment was somewhat impaired.  
He denied suicidal or homicidal ideation.  The diagnoses were 
depressive disorder and cognitive disorder, with a GAF scale 
score of 35.  The examiner commented that it was very 
difficult to ascertain how depression was affecting the 
veteran.  However, the cognitive disorder was significantly 
affecting his functioning and precluding gainful employment.  
Cognitive impairment was severe to profound.  

An April 2003 VA neurological disorders examiner rendered a 
diagnosis of left subcortical cerebral infarction in 1991 
with residual transcortical nonfluent aphasia that was 
moderately severe; vascular dementia; sensory loss involving 
the right side of the body; and mild right upper extremity 
and right lower extremity weakness, and concluded that these 
conditions prohibited any employment.  

A non-VA psychologist examined the veteran in September 2003 
and concluded that the veteran was easily agitated and 
depressed.  The anxiety and depression seemed to aggravate 
his skin condition, which would flare up and then further 
aggravate his agitation and depression.  The psychologist 
commented that additional behaviors were most likely related 
to deteriorating cognitive functioning.  The diagnoses were 
recurrent, mild to moderate depression; anxiety disorder not 
otherwise specified; and cognitive disorder, not otherwise 
specified, rule out dementia.  The GAF scale score was 40.  

In June 2004, VA treatment reports reflect that the veteran 
and his wife were trying to engage in social activity that 
would hopefully keep him from being so isolated.

The veteran reported in March 2005 that he had marital 
conflicts.  In May 2005, he reported that he was more 
depressed and that his marital relationship was worse.  

On VA examination in April 2005, the veteran reported doing 
"okay," with no appetite, weight, or sleep problems.  He 
stated that he was depressed "sometimes."  He also reported 
considerable anhedonia, as well as suicidal and homicidal 
ideation by history.  He did not have any hobbies, but he 
watched television sometimes.  On occasion, he visited with 
one friend.  On mental status examination, he was casually 
groomed.  Although he was a limited historian, he was fully 
cooperative.  He displayed considerable cognitive difficulty 
and mild dysphoria.  Speech was occasionally mildly 
disfluent.  His mood was generally mildly depressed, and 
affect was appropriate to content.  Thought processes and 
associations were logical and tight, with no looseness of 
associations or confusion.  Memory was impaired.  He reported 
hallucinations, but no delusional material was noted.  His 
insight was somewhat limited, and judgment was somewhat 
impaired.  The diagnosis was depressive disorder, not 
otherwise specified, and his GAF scale score was 50.  The 
examiner believed that the depression in and of itself did 
not preclude employment, but his cognitive difficulty 
absolutely precluded employment.  He had some social 
isolation, and some impairment and mentation was noted.  
There was no communication impairment.  The examiner did not 
find any other psychiatric disorder, except for pronounced 
cognitive disorder.  

In October 2005, the veteran reported that every day he had 
little interest or pleasure in things, felt bad about 
himself, and felt depressed.  He reported that he felt tired 
or non-energetic, moving or speaking slowly or being fidgety 
and or restless, and thought that he would be better off dead 
on several days.  But he denied having sleep, appetite, or 
concentration problems.  

In a VA medical opinion sought for clarification purposes in 
October 2005, the examiner noted that the veteran had been 
given various psychiatric diagnoses (major depressive 
disorder and organic mental disorder) and that the examiner 
himself had previously opined that the veteran's depression 
was secondary to chronic eczema.  The examiner stated that 
the veteran had "a chronic threat relating to depression 
whose etiology is uncertain."  In a January 2006 memorandum, 
two VA psychiatrists concluded that the current diagnosis of 
major depression did not begin in active service and was not 
related to a service-connected skin disorder (eczema).  A 
relationship between depression and the veteran's stroke was 
"a likely possibility."  But he also opined that "it is 
equally that his depression and skin condition are related."  
He concluded:  "I think it may very well be that it is as 
likely as not that all of his conditions are referred to the 
same condition that has been diagnosed multiple times and as 
noted above the etiology is still unclear."  

A third VA psychiatrist also wrote in January 2006 that the 
veteran's skin disorder could not cause a physiological 
depression, but she remarked that "[sometimes] medical 
problems can cause a degree of distress and loss that the 
illness would be considered a stressor precipitating the 
depression."  But the third psychiatrist further noted that 
the depression was first diagnosed after a 1991 stroke 
(cerebrovascular accident), and that strokes could not only 
physiologically cause depression and would be sufficient 
stressors also to cause depression.  This psychiatrist 
concluded that it "it is not possible to say if the 
diagnosis is actually organic affective disorder or if it is 
Depression with medical illness as a stressor."  She noted 
that the veteran's symptoms were symptoms of an organic brain 
disorder, not a primary mood disorder, and that the veteran's 
behaviors had not preceded the stroke.

These treatment records and examinations reflect that the 
veteran certainly exhibits symptoms of depression, but he 
also has a cognitive problem that has been specifically 
attributed to the residuals of a stroke.  Differentiating 
between the non-service-connected cognitive disorder symptoms 
(such as memory problems) and the service-connected 
depression symptoms, the Board concludes that the veteran's 
service-connected major depression meets the schedular 
requirements for an increase in the current 30 percent 
disability rating to 50 percent, based on the veteran's 
abnormal affect.  Specifically, he has depressed mood and 
chronic sleep impairment.  He also has demonstrated some 
disfluent speech and memory impairment.  However, the Board 
is mindful that many symptoms have been associated with the 
veteran's cognitive disorder arising from non-service-
connected strokes, not his service-connected depression.  
Indeed, examinations in 2003 and 2005 have generally 
described the depression as mild to no more than moderate, 
while the veteran's non-service-connected cognitive disorder 
has been described as severe to profound and as absolutely 
precluding employment.  These examinations have also 
generally attributed the veteran's behaviors to the cognitive 
disorder, not to his service-connected depression.  For 
instance, the April 2005 VA examination identified cognitive 
difficulties, not depression-related difficulties.

Nevertheless, there is evidence that the veteran's GAF scale 
scores have been no greater than about 50 or 51 and that he 
has abnormal affect as well as some impairment in memory, 
judgment, and insight.  Also, despite efforts to engage in 
social activity, there is also evidence that the veteran's 
service-connected depression has affected his marital 
relationship and still resulted in some social isolation.  
Thus, the Board concludes that the service-connected major 
depressive disorder meets the criteria for a 50 percent 
rating under DC 9434.

However, his major depressive disorder does not warrant the 
next higher available rating (i.e., a 70 percent rating) 
under DC 9434, which requires occupational and social 
impairment in most areas, as described in more detail above.  
The disorder that is most responsible for the veteran's 
severe to profound impairment is the non-service-connected 
cognitive disorder.  Indeed, various examiners have 
specifically distinguished the non-service-connected 
cognitive disorder as the primary disability affecting the 
veteran's daily functioning.  Thus, the Board cannot conclude 
that the veteran's service-connected major depressive 
disorder meets the criteria for a rating greater than 50 
percent under DC 9434.

The Board is sympathetic to the veteran's situation.  But 
absent circumstances such as frequent periods of 
hospitalization or marked interference with employment, see 
38 C.F.R. § 3.321 (2005), the Board must apply the relevant 
criteria.  The weight of the evidence demonstrates that his 
major depressive disorder is 50 percent disabling.  The Board 
has considered the "benefit-of-the-doubt" in awarding this 
rating.  See 38 U.S.C.A. § 5107(b) (West 2002).


ORDER

A compensable rating for right foot callosities is denied.

An increased rating for chronic eczema of the hands and feet 
is denied.

A 50 percent rating for major depressive disorder is granted, 
subject to the laws and regulations governing the award of 
monetary benefits.





REMAND

Because of the new rating assigned by this decision, the TDIU 
rating claim must be readjudicated.  The current service-
connected disability ratings potentially affect the TDIU 
rating claim, and the RO must initially address the new 
circumstances.

Accordingly, the Board REMANDS the TDIU rating claim for the 
following action:

The RO should readjudicate the claim for a 
TDIU rating in light of the current 
disability ratings for the veteran's 
service-connected disabilities.  If the 
decision remains adverse to the veteran, 
the RO should provide him (and his 
representative, if any is appointed in the 
future) with a supplemental statement of 
the case and the appropriate opportunity 
for a response.  Then, the RO should 
return the case to the Board for its 
review, as appropriate.

The veteran has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The RO must treat this 
claim expeditiously.  Claims that are remanded by the Board 
or by the United States Court of Appeals for Veterans Claims 
must be handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).


_____________________________		 
____________________________
      CONSTANCE B. TOBIAS				  MILO H. HAWLEY
           Veterans Law Judge,			       	  Veterans 
Law Judge,
     Board of Veterans' Appeals			       Board of 
Veterans' Appeals	


______________________________________________
HEATHER J. HARTER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


